ELLETT, Justice
(dissenting) :
I dissent. The ordinance seems crystal clear to me. The main opinion seems to fear that the police may try to inspect after business hours. If the tavern remains open after business hours, a law is being violated,1 and naturally the bartender would not want the police to make any kind of an inspection under those circumstances.
City ordinances, like state statutes, are entitled to the presumption of regularity;2 and as Justice Henriod so cogently said in Norton v. Department of Employment Security, 22 Utah 2d 24, 26, 447 P.2d 907, 908 (1968):
The presumption of constitutionality of a statute transcends its destruction unless the latter so obviously is obsessed with cupidity and unreason as to have no substantial basis for its existence. We believe that is not the instant case. *116Without quoting in extenso from decisions which support our conclusion, we commend the reader to an examination of a leading case which seems to he apropos here, — Carmichael v. So. Coal & Coke. [301 U.S. 495, 57 S.Ct. 868, 81 L.Ed. 1245, 109 A.L.R. 1327 (1937).]
Section 32-4-17, U.C.A.1953, as amended, gives the power to cities to prohibit the sale of beer or to permit it subject to restrictions and regulations. Any right to sell beer is to be found in the city ordinance and not in any constitutional provision.
One desiring to engage in the business of dispensing light beer must secure a license to do so from the city and ought to comply with the rules and regulations prescribed as a condition of securing the license, and especially is this true where the only requirement is that the licensee not violate the law and that he permit agents of the city to inspect the premises so licensed, to ascertain that such is the fact.
There is nothing unconstitutional about permitting an inspection of a business as a condition of allowing it to exist when a license to engage in that business may be denied outright.
The requirement of the ordinance in question is that the police department shall be permitted to have access to the licensed premises and to make periodic inspections. When an officer enters the licensed premises for the purpose of inspecting the same, he is doing so for the purpose of determining whether any laws or ordinances are being violated. If the defendants herein were not violating the law or permitting it to be violated, they could have no objection to the presence of the officer. In truth, his presence would most likely have a wholesome effect on any errant customers who might be breaking the law or planning to do so.
During the 30 years and more of my tenure on the trial bench, it was my observation from listening to the evidence that a very high percentage of all criminal cases prosecuted had their genesis in a beer tavern and by defendants who had consumed beer and other alcoholic drinks for long periods of time before and during the planning of the committed crime. Thus the need for frequent inspection of beer taverns by police officers seems to me to be apparent.
An applicant for a license must agree to permit inspection by police officers in order to secure the license. If the ordinance is overly broad and not clear and unconstitutional as held by the lower court and as set out in the main opinion, then why is not the entire ordinance invalid and the defendants herein guilty of dispensing beer unlawfully, since a license issued pursuant to a void ordinance would also be invalid?
The ordinance, however, is valid. If the inspecting officer himself violates the law *117•and makes an unwarranted and unlawful search and seizure and thereby discovers •evidence that a crime is being committed, then and in that event the rules of evidence should give all the protection to a guilty bartender to which he is entitled when he is tried for his crime. If no evidence of an incriminating nature is discovered by such •an unlawful search, then the innocent bartender has a civil remedy for the trespass. In any event, there is' no reason to hold that a proper inspection cannot be made.
If the ordinance is susceptible of two constructions, one of which will render it invalid and the other of which will permit it to stand, then it is our duty to give that construction to the ordinance which will allow it to be held constitutional. The law in this regard is set out in 16 C.J.S. Constitutional Law § 98 as follows:
If a statute is susceptible of two constructions, one of which will render it constitutional and the other of which will render it unconstitutional in whole or in part, or raise grave and doubtful constitutional questions, the court will adopt that construction of the statute which, without doing violence to the fair meaning of language employed by the legislature therein, will render it valid, and give effect to all of its provisions, or which will free it from doubt as to its constitutionality, even though the other construction is equally reasonable, or seems the more obvious, natural, and preferable, interpretation; * * *.
The reason for this rule of construction is that there is a presumption that legislative bodies in enacting statutes or ordinances do not intend to violate constitutional provisions. There is also a presumption that officers will obey the law. This ordinance can, therefore, be held bad only if we read into it something which cannot be found therein.
The judgment of the trial court dismissing the charges should be reversed and the cases remanded for the purpose of proceeding with trials on the complaints filed.3
CROCKETT, C. J., concurs in the dissenting opinion of Mr. Justice ELLETT.

. Section 19-3-14, Revised Ordinances of Salt Lake City 1965.


. 16 C.J.S. Constitutional Law §§ 98 and 99.


. See Boyer v. Larson, 20 Utah 2d 121, 433 P.2d 1015 (1967).